
	

115 SRES 730 IS: Condemning the tragic mass shooting in Thousand Oaks, California, supporting all of the people impacted by the horrific event, and thanking law enforcement, firefighters, and emergency medical teams for their courageous efforts to respond to the attack and save lives. 
U.S. Senate
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 730
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2018
			Mrs. Feinstein (for herself and Ms. Harris) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning the tragic mass shooting in Thousand Oaks, California, supporting all of the people
			 impacted by the horrific event, and thanking law enforcement,
			 firefighters, and emergency medical teams for their courageous efforts to
			 respond to the attack and save lives. 
	
	
 Whereas, on November 7, 2018, a mass shooting took place at the Borderline Bar and Grill in Thousand Oaks, California, where residents and students were enjoying a night of country music and dancing;
 Whereas many individuals were wounded and 12 innocent people were tragically killed in the attack, including—
 (1)students; (2)a law enforcement officer;
 (3)veterans; and (4)a survivor of the mass shooting that took place at the Route 91 Harvest Festival in Las Vegas, Nevada, in October 2017 and at which 58 people were tragically killed;
 Whereas the people of California and the United States are thankful to law enforcement officials, firefighters, and emergency medical teams for their quick response to the shooting;
 Whereas the attack was committed by a gunman armed with smoke bombs and a Glock semiautomatic pistol equipped with a high-capacity ammunition magazine;
 Whereas the shooting in Thousand Oaks is the deadliest mass shooting in the State of California since the 2015 terror attack in San Bernardino that took the lives of 14 people;
 Whereas Thousand Oaks is considered one of the safest cities in the United States by the Federal Bureau of Investigation, demonstrating that no community in the United States is safe from the threat of gun violence;
 Whereas mass shootings are an increasingly pervasive danger in the United States and threaten schools, theaters, malls, offices, bars, concerts, and places of worship; and
 Whereas the people of Thousand Oaks have now joined the ever-growing list of communities that have been forced to endure a mass shooting: Now, therefore, be it
		
	
 That the Senate— (1)condemns the deadly mass shooting at the Borderline Bar and Grill in Thousand Oaks, California, that occurred on November 7, 2018, and tragically cut short the lives of 12 beautiful people;
 (2)expresses deepest condolences to the families of the victims and offers continued support to— (A)the people injured in the attack; and
 (B)the Thousand Oaks community as the community begins the long process of healing and recovering from the tragedy;
 (3)honors the lives and memories of the victims lost in the tragedy; (4)honors the families of the victims that are now working to rebuild their lives;
 (5)recognizes the service of Ventura County Sheriff Sergeant Ron Helus, who was killed in the attack when bravely rushing onto the scene to confront the shooter;
 (6)applauds the dedication of the law enforcement officials, firefighters, and emergency medical teams who saved precious lives through service and care during and after the attack; and
 (7)reaffirms the continuing commitment of the Senate— (A)to protect the public safety of the people of the United States; and
 (B)to support the recovery of all of the people impacted by the horrific attack in Thousand Oaks, California.
				
